[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                 JUNE 27, 2006
                                No. 05-15346                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D.C. Docket No. 05-00156-CR-JHH-RRA

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

GEORGE WILSON LEWIS,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                                  (June 27, 2006)

Before CARNES, PRYOR and COX, Circuit Judges.

PER CURIAM:

      Rita M. Briles, appointed counsel for George Wilson Lewis in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct.    Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lewis’s conviction and sentence

are AFFIRMED.




                                       2